PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/914,792
Filing Date: 26 Feb 2016
Appellant(s): MOECK et al.



__________________
Drew Hissong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehoux et al. (US 2011/0201546 A1) in view of Ambrose et al. (“In Vivo Activity of Oritavancin in Animal Infection Models and Rationale for a New Dosing Regimen in Humans,” Clinical Infectious Diseases 2012;54(S3):S220–8) and Crandon et al. (“Oritavancin: a potential weapon in the battle against serious Gram-positive pathogens,” Future Microbiol. (2008) 3(3), 251–263).

(2) Response to Argument
In the Appeal Brief filed July 21, 2020, Appellant repeats the arguments made in traverse of the anticipation rejection over Lehoux et al. (pages 4-5, sections (i)-(v) of the Appeal Brief). Because the anticipation rejection was withdrawn in the Office action mailed April 22, 2020, and only an obviousness rejection is to be reviewed on appeal, these arguments are not addressed. 
Appellant argues that the combination of cited references fails to teach all elements of the claims. The rejection set forth in the Office action dated August 13, 2020, illustrates how all of the elements of the claims are taught by the combination of references. A mapping of the cited art to each of the elements of the claims is presented here:
Claim
Primary reference Lehoux et al.
Analysis and support from secondary references
Claim 1: A method of treating bacteremia in a subject



Claim 7: A method of treating bacteremia and osteomyelitis in a subject

Claim 13: A method of treating bacteremia and endocarditis in a subject

bacteremia, sinusitis, pleural empyema and endocarditis, intravascular or endothelial infections, osteomyelitis and meningitis (¶ [0081]).

comprising administering a therapeutically-effective amount of oritavancin or salt thereof
Lehoux et al. teach administering one dose of oritavancin to a subject in an amount sufficient to provide a therapeutic effect and thereby prevent or treat the infection of the subject (¶ [0081]). Lehoux et al. teach that the therapeutically-effective amount of oritavancin is at least about 1200 mg administered in a single dose (para [0006], [0016], [0022], [0023], Examples 1-2), which is identical to the dose and frequency required by instant dependent claims 5, 6, 11, 12, 17 and 18. 


The single dose, 1200 mg administration of oritavancin is also taught by the prior art of Ambrose et al. (p. S225, last paragraph) and Crandon et al. (pp. 259-260, bridging paragraph).

The fact that the dose and administration frequency taught by the prior art is identical to the instantly claimed dose and administration frequency (single dose of 1200 mg) is evidence that the prior art dose satisfies the claim limitation “therapeutically-effective amount”.

One of ordinary skill in the art would have been motivated to use oritavancin and would have had a reasonable expectation of success in its being therapeutically effective given the following facts reported in the prior art:

- Lehoux et al. teach that the single-dose oritavancin method is an improvement over previous regimens requiring intravenous infusion using several dosages administered over a series of days, which is more burdensome for the physician and patient (¶ [0003]);

- Ambrose et al. teach oritavancin’s profile is distinguished from most 

Crandon et al. predict that the ling half-life of oritavancin “may afford the ability to treat long-term infections such as endocarditis or osteomyelitis with fewer doses and probably at a reduction in cost” (p. 260, col 1).
bacteremia 
- dependent claim 2: the subject also has osteomyelitis and/or endocarditis

Claim 7: to a subject having bacteremia and osteomyelitis 
-dependent claim 8: the subject also has endocarditis

Claim 13: to a subject having bacteremia and endocarditis 
- dependent claim 14: the subject also has osteomyelitis
Lehoux et al. teach methods of treatment of diseases caused by bacterial infection, including bacteremia, osteomyelitis and endocarditis (¶ [0081]).

Claim 1: thereby treating bacteremia 

Claim 7: thereby treating bacteremia and osteomyelitis 

Claim 13: thereby treating bacteremia and endocarditis
Lehoux et al. teach that the therapeutically-effective amount of oritavancin is at least about 1200 mg administered in a single dose (para [0006], [0016], [0022], [0023], Examples 1-2), which is identical to the dose and frequency required by dependent claims 5, 6, 11, 12, 17 and 18.

The single dose, 1200 mg administration of oritavancin is also taught by the prior art of Ambrose et al. (p. S225, last paragraph) and Crandon et al. (pp. 259-260, bridging paragraph).

The fact that the dose and administration frequency taught by the prior art is identical to the instantly claimed dose and administration frequency (single 

-Lehoux et al. teach methods of treatment of bacterial infections wherein the bacteria causing a bacterial infection is methicillin-resistant Staphylococcus aureus (MRSA) (¶ [0019]), which is the disease causing organism required by dependent claims 4, 10 and 16 and included in dependent claims 3, 9 and 15. Lehoux et al. also teach vancomycin-resistant Staphylococcus aureus (VRSA), vancomycin-intermediate Staphylococcus aureus, vancomycin hetero-intermediate Staphylococcus aureus, vancomycin-resistant Enterococcus faecium, and methicillin-resistant Staphylococcus epidermidis (¶ [0019]).




Infection caused by methicillin-resistant Staphylococcus aureus (MRSA) or vancomycin-resistant S. aureus (VRSA) meets the claim requirement that the bacteremia was resistant to previous antibiotic treatment and/or that the subject was intolerant to other antibiotics. 

Evidence in the prior art that there was a motivation to treat bacteremia that is resistant to previous antibiotic treatment (e.g. bacteremia caused by MRSA) and a reasonable expectation that oritavancin would be effective to treat bacteremia caused by MRSA includes the following facts reported in the prior art:

-  Lehoux et al. demonstrate that oritavancin is effective against MSSA and MRSA in animal models of infection (Example 2, Figures 3 and 5, ¶ [0022], [0024]);

- Lehoux et al. report that MRSA was isolated in 49% of the patients in the reported cSSI clinical trial (¶ [0110]) and that the cure rate 78.3%, 73.0%, and 87.0% for patients with MRSA at baseline in the daily dose, single dose, and infrequent dose groups, respectively (¶ [0112], Table 4);

- Lehoux et al. teach that oritavancin inhibits cell wall biosynthesis even when the substrate is the altered peptidoglycan precursor that is present in VRE and vancomycin-resistant S. aureus (VRSA), and that therefore, the spectrum of oritavancin antibacterial activity includes glycopeptide-resistant 

- Lehoux et al. disclose a clinical trial for the treatment of cSSI wherein patients are included in the study if they are suffering from bacteremia, and if the they are suffering from infection caused by a gram-positive bacteremia that is resistant to a previously-administered  antimicrobial agent or if the patient was clinically failing on prior therapy (¶ [102]); 

- Crandon et al. teach that oritavancin exhibits sustained activity against organisms conveying high-level resistance to other antibiotics, such as MRSA, VRSA, VRE and resistant Streptococcus spp. (pp. 259-260, bridging paragraph); and 

Crandon et al. predict that the ling half-life of oritavancin “may afford the ability to treat long-term infections such as endocarditis or osteomyelitis with fewer doses and probably at a reduction in cost” (p. 260, col 1).


Claim 1: bacteremia 

Claim 7: bacteremia and osteomyelitis 

Claim 13: bacteremia and endocarditis bacteremia 

in the subject.
Lehoux et al. teach that the therapeutically-effective amount of oritavancin is at least about 1200 mg administered in a single dose (para [0006], [0016], [0022], [0023], Examples 1-2), which is identical to the dose and frequency required by dependent claims 5, 6, 11, 12, 17 and 18.


The single dose, 1200 mg administration of oritavancin is also taught by the prior art of Ambrose et al. (p. S225, last paragraph) and Crandon et al. (pp. 259-260, bridging paragraph).

The fact that the dose and administration frequency taught by the prior art is identical to the instantly claimed dose and administration frequency (single dose of 1200 mg) is evidence that the prior art dose satisfies the claim limitation “therapeutically-effective amount is an amount sufficient to achieve treatment of”.

permitting the relevant patient populations to be included in the experimental trials of Lehoux is an insufficient basis for rejecting the claims under 35 U.S.C. §103.” See page 5, last paragraph, of the Appeal Brief. This argument is not persuasive because the rejection is not based only the inclusion criteria for the clinical trial disclosed by Lehoux. Rather, the rejection is based on the argument that it would have been obvious to treat the claimed diseases based on the combination of cited references. The clinical trial described by Lehoux is only one factor to consider; the entire document and all that it contains must be considered as well. For example, Lehoux teaches in paragraph [0081] (emphasis added):
[0081] Although the invention is preferably directed to the treatment, prevention and/or prophylaxis of bacterial infections, the invention encompasses therapeutic and prophylactic methods against other diseases caused by or related to bacterial infection, including but not limited to otitis, conjunctivitis, pneumonia, bacteremia, sinusitis, pleural empyema and endocarditis, intravascular or endothelial infections, osteomyelitis and meningitis. In such methods, one dose of oritavancin is administered to a subject in an amount sufficient to provide a therapeutic effect and thereby prevent or treat the infection of the subject.

This paragraph of Lehoux is a direct statement to use oritavancin to treat bacteremia, endocarditis and osteomyelitis regardless of the facts of the clinical trial patient population. The inclusion criteria for the clinical trial which states that patients suffering from bacteremia and from infection caused by gram-positive bacteria that are resistant to other antibiotics used in therapy and/or who are clinically failing treatment are included in the study of treating cSSSI with oritavancin (¶ [102]) is one fact disclosed in the prior art that supports the obviousness rejection. In addition, the rejection is supported by the disclosure by Lehoux et al. (¶ [0003]), Ambrose et al. (p. S225, last paragraph) and Crandon et al. (p. 260, col 1) that oritavancin has advantages over other antimicrobial agents including its long terminal half-life, which enables treatment in a single dose regimen. The rejection is further supported by the 
	Next, Appellant reviews the standard for inherency and argues that “merely allowing patient to be included in the study does not meet the ‘necessarily present’ standard” and that “the limited teachings of Lehoux is not a sufficient basis upon which to establish inherency of the noted patient population” (page 6, paragraphs 1-2, Appeal Brief). This argument is not persuasive because the rejection is not based on inherency. The rejection is based on the analysis that it would have been obvious to practice the claimed method in view of the cited art, which is a different standard. 
	Next, Appellant acknowledges the argument the clinical trial described by Lehoux is only one factor to consider and that Lehoux teaches the treatment of bacteremia, osteomyelitis and endocarditis with oritavancin but argues that the “combination of cited art fails to teach or suggest the treatment of these diseases where bacteremia in the subject was resistant to previous antibiotic treatment or the subject was intolerant to other antibiotics.” See pages 6-7, bridging paragraph, Appeal Brief. Appellant also argues at page 7, paragraph 2 of the Appeal Brief: “However, the Examiner has not pointed to any teaching in Lehoux or the other two cited publications that would have provided the skilled artisan with a reasonable expectation of success in using oritavancin to treat subjects resistant t previous antibiotic treatment or subjects intolerant to other antibiotics.” These arguments have been considered but are not persuasive. Appellant is correct that the references fail to teach an example wherein the claimed method is reduced to practice, namely a clinical example wherein a patient with bacteremia resistant to previous antibiotic treatment or intolerant to other antibiotics is treated with oritavancin. If the cited reference included such an example, an anticipation rejection would have been made. Instead, the claims are rejected for obviousness. The cited references teach all elements of the claimed method and 
Lehoux teaches in paragraph [0081] a method of using oritavancin to treat bacteremia, endocarditis and osteomyelitis. It would have been obvious to apply this method to patients wherein the bacteremia was resistant to previous antibiotic treatment or wherein the patient is intolerant to other antibiotics in view of the facts in the prior art. These facts include the following elements of the prior art references.
First, Lehoux teaches in paragraph [0001] (emphasis added):
 Oritavancin diphosphate (oritavancin) is a semi-synthetic lipoglycopeptide derivative of a naturally occurring glycopeptide. Its structure confers potent antibacterial activity against gram-positive bacteria, including vancomycin-resistant enterococci (VRE), methicillin- and vancomycin-resistant staphylococci, and penicillin-resistant streptococci. The rapidity of its bactericidal activity against exponentially-growing S. aureus (≥3-log reduction within 15 minutes to 2 hours against MSSA, MRSA, and VRSA) is one of the features that distinguishes it from the prototypic glycopeptide vancomycin 

This section of Lehoux summarizes the background knowledge of the art, underscoring that one of ordinary skill in the art would have understood oritavancin to be useful in patients suffering from infections caused by bacterial strains that are resistant to previous antibiotic treatment.
	In addition, Lehoux teaches in paragraph [0019] (emphasis added):
The methods of the present invention also include those where the infectious bacteria and the bacteria causing a bacterial infection is selected from the group consisting of a gram-positive bacteria, Staphylococcus aureus, methicillin-resistant Staphylococcus aureus, vancomycin-resistant Staphylococcus aureus, vancomycin-intermediate Staphylococcus aureus, vancomycin hetero-intermediate Staphylococcus aureus, Streptococcus pyogenes, Streptococcus agalactiae, Streptococcus anginosus, Streptococcus intermedius, Streptococcus constellatus, Streptococcus dysgalactiae, Streptococcus dysgalactiae subsp. equisimilis, Streptococcus pneumoniae, Group A Streptococci species, Group B Streptococci species, Group C Streptococci species, Group D Streptococci species, Enterococci species, Enterococcus faecalis, vancomycin-resistant Enterococcus faecalis, Enterococcus faecium, vancomycin-resistant Enterococcus faecium, Staphylococcus epidermidis, methicillin-resistant Staphylococcus epidermidis, Staphylococcus haemolyticus, Bacillus anthracis and Clostridium difficile.


	In addition, Lehoux teaches in paragraph [0049] (emphasis added):
The infectious bacteria and those bacteria causing bacterial infections include those described in U.S. Pat. No. 5,840,684, gram-positive bacteria, and in particular, Staphylococcus aureus (methicillin-susceptible and -resistant strains; vancomycin-susceptible, -intermediate, -hetero-intermediate and -resistant strains)... Enterococcus faecalis (vancomycin-susceptible and -resistant strains), Enterococcus faecium (vancomycin-susceptible and -resistant strains), Staphylococcus epidermidis (methicillin-susceptible and -resistant strains)

This section of Lehoux lists bacterial strains against which oritavancin may be used and includes several strains that are resistant to antibiotics, underscoring that one of ordinary skill in the art would have understood oritavancin to be useful in patients suffering from infections caused by bacterial strains that are resistant to previous antibiotic treatment.
In addition, in Example 1, Lehoux et al. describe a phase 2 clinical trial in which three dose regimens of oritavancin were explored as a treatment for cSSSI due to gram-positive pathogens (¶ [0097]). The inclusion criteria states that for a skin and skin structure infection to be classified as complicated one or more of three criteria have to be met. The third criteria is that “significant underlying disease was present that complicated the response to treatment including, but not limited to diabetes mellitus, bacteremia, corticosteroid therapy or any levels of neutropenia” (¶ [0100]). The exclusion criteria states that “Patients were excluded from the study if they received any systemic antimicrobial agent with gram-positive coverage for more than 24 hours within the 3 days prior to enrollment (unless the gram-positive pathogen was resistant in vitro to the antimicrobial agent or the patient was clinically failing on prior therapy)…” (¶ [102]). The fact that the clinical trial reported by Lehoux et al. permits inclusion of patients having bacteremia and patients suffering from infection 
In addition, Lehoux et al. demonstrate that oritavancin is effective against MSSA and MRSA in animal models of infection (Example 2, Figures 3 and 5, ¶ [0022], [0024]), underscoring that one of ordinary skill in the art would have understood oritavancin to be useful in patients suffering from infections caused by bacterial strains that are resistant to previous antibiotic treatment.
In addition, Lehoux et al. report that MRSA was isolated in 49% of the patients in the reported cSSI clinical trial (¶ [0110]) and that the cure rate 78.3%, 73.0%, and 87.0% for patients with MRSA at baseline in the daily dose, single dose, and infrequent dose groups, respectively (¶ [0112], Table 4), underscoring that one of ordinary skill in the art would have understood oritavancin to be useful in patients suffering from infections caused by bacterial strains that are resistant to previous antibiotic treatment.
In addition, Crandon et al. state on pp. 259-260, bridging paragraph (emphasis added):
Oritavancin is a novel lipoglycopeptide antibiotic structurally different from vancomycin. These changes offer oritavancin many advances over vancomycin and other glycopeptides. Most notable is its sustained activity against organisms conveying high-level resistance to other antibiotics, such as MRSA, VRSA, VRE and resistant Streptococcus spp. In addition, oritavancin possesses a dual mechanism of action, which results in rapid bactericidal activity, a desirable characteristic given the infections most commonly caused by Gram-positive cocci. Secondary to its long half-life, it is likely that oritavancin will be dosed, at maximum, once daily. 

These facts presented in the prior art of Lehoux et al. and Crandon et al. establish a motivation for applying the method of treating bacteremia, osteomyelitis and endocarditis with oritavancin taught by Lehoux et al. to patients wherein the bacteremia was resistant to previous antibiotic treatment or the patient was intolerant to other antibiotics, and a reasonable expectation of success for doing so.
In addition to the significant amount of factual evidence for the use of oritavancin to treat infection caused by resistant strains, the prior art teaches an additional motivation to use oritavancin. As 
Two observations, one pharmacodynamic and the other pharmacokinetic, form the basis for oritavancin’s unique 1200-mg single-dose regimen for the treatment of acute bacterial skin and skin structure infections. First, oritavancin displays a concentration-dependent pattern of in vitro bactericidal activity. That is, as drug concentration increases, so too do the rate and extent of bacterial killing. Second, from a pharmacokinetic perspective, oritavancin’s profile is distinguished from most other antimicrobial agents by a long terminal elimination half-life (360 hours), which results in marked accumulation over time. One consequence of this observation is that with a fixed-dose strategy, such as 200 mg once daily, it would take oritavancin many days to reach steady-state exposures in patients. This is exactly what we do not want clinically; the goal clinically is to have the greatest drug exposure early in drug therapy to maximize the probability of positive clinical outcomes.

Crandon et al. also supports the use of the single 1200 mg dose taught by Lehoux et al. Crandon et al. state on pp. 259-260, bridging paragraph (emphasis added):
Oritavancin is a novel lipoglycopeptide antibiotic structurally different from vancomycin. These changes offer oritavancin many advances over vancomycin and other glycopeptides. Most notable is its sustained activity against organisms conveying high-level resistance to other antibiotics, such as MRSA, VRSA, VRE and resistant Streptococcus spp. In addition, oritavancin possesses a dual mechanism of action, which results in rapid bactericidal activity, a desirable characteristic given the infections most commonly caused by Gram-positive cocci. Secondary to its long half-life, it is likely that oritavancin will be dosed, at maximum, once daily.

In addition, Crandon et al. predict that the long half-life of oritavancin “may afford the ability to treat long-term infections such as endocarditis or osteomyelitis with fewer doses and probably at a reduction in cost” (p. 260, col 1).
	Appellant responded to this argument at page 7, paragraph 1, Appeal Brief stating: “However, it must be noted that oritavancin is not effective against all bacterial species. Further, Crandon et al. does not teach or suggest the use of oritavancin in a subject in which other antibiotic treatments failed due to 
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
Conferees:
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654

                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.